Exhibit 10.2

 

ADOBE SYSTEMS INCORPORATED

AMENDED 1994 PERFORMANCE AND RESTRICTED STOCK PLAN

 

1.                                       Establishment and Purpose.

 

(a)                                  Establishment.  The Adobe Systems
Incorporated 1989 Restricted Stock Plan was initially adopted on February 9,
1989 (the “Initial Plan”).  The Initial Plan was amended and restated in its
entirety as the “1994 Performance and Restricted Stock Plan” (the “Plan”)
effective as of August 31, 1994, the date it was approved by the stockholders of
the Company.  This amendment is effective as of the date it is approved by the
Board of Directors of the Company (the “Board”).

 

(b)                                 Purpose.  The purpose of the Plan is to
attract, retain and reward key employees of Adobe Systems Incorporated and any
successor corporation thereto (collectively referred to as the “Company”), and
any present or future parent and/or subsidiary corporations of the Company (all
of whom along with the Company being individually referred to as a
“Participating Company” and collectively referred to as the “Participating
Company Group”), and to motivate such persons to contribute to the financial
success and progress of the Participating Company Group.  For purposes of the
Plan, a parent corporation and a subsidiary corporation shall be as defined in
sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

2.                                       Administration.

 

(a)                                  Administration by Committee.  The Plan
shall be administered by one or more duly appointed committees (individually, a
“Committee”) of the Board; provided, however, that with respect to the
participation of individuals who are subject to the provisions of Section 16 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or who are
divisional officers of the Participating Company Group, the Plan shall be
administered by a Committee consisting of not less than two directors each of
whom is both (i) a “Non-Employee Director “ within the meaning of Rule 16b-3
under the Exchange Act or any successor rule (“Rule 16b-3”) and (ii) an “outside
director” for purposes of Section 162(m) of the Code and the regulations
promulgated thereunder.  The Committee shall have all of the powers vested in it
by the terms of the Plan, subject to the limitations described herein, including
the full and final authority in its sole discretion to:

 

(i)                                     select the eligible persons to whom (a
“Participant”), and the time at which, awards shall be granted under the Plan;

 

(ii)                                  determine type of award granted and the
number of shares of stock, units or other consideration subject to awards (which
need not be identical);

 

(iii)                               determine the terms and conditions of each
award granted, including, without limitation, the terms of vesting, if any, the
effect of a Participant’s termination of employment with the Participating
Company Group, the method for satisfaction of any tax

 

--------------------------------------------------------------------------------


 

withholding obligation arising in connection with any award, and all other terms
and conditions of the award not inconsistent with the terms of the Plan;

 

(iv)                              determine the performance goals and other
conditions, if any, for the settlement of any award and whether such goals and
conditions have been satisfied;

 

(v)                                 determine whether an award shall be paid in
cash, in shares of stock or in any combination thereof;

 

(vi)                              determine whether payment of an award should
be reduced or eliminated;

 

(vii)                           modify or amend any award, or waive any
restrictions or conditions applicable to any award;

 

(viii)                        accelerate, continue, extend or defer the payment
or vesting of any award, including with respect to the period following a
Participant’s termination of employment with the Participating Company Group;

 

(ix)                                determine the fair market value of the
common stock of the Company;

 

(x)                                   authorize any person to execute on behalf
of the Company any instrument required to effectuate the grant of an award;

 

(xi)                                prescribe, amend or rescind rules,
regulations and policies relating to the Plan;

 

(xii)                             approve one or more forms of agreement for use
under the Plan;

 

(xiii)                          construe and interpret the Plan and any
agreement used under the Plan and define the terms employed herein and therein;

 

(xiv)                         make all other determinations and take such other
action with respect to the Plan and any award granted hereunder as the Committee
may deem advisable, to the extent permitted by applicable law.

 

All decisions, determinations and interpretations of the Committee shall be
final and binding upon all persons having an interest in the Plan or any award
granted under the Plan.

 

(b)                                 Authority of Officers.  Any officer of a
Participating Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

 

--------------------------------------------------------------------------------


 

3.                                       Eligibility.  Key employees of the
Participating Company Group are eligible to participate in the Plan.  The
Committee shall, in the Committee’s sole discretion, determine which individuals
shall be granted awards under the Plan.

 

4.                                       Shares Subject to Plan.  Shares issued
pursuant to the Plan shall be authorized but unissued shares of the common stock
of the Company (the “Stock”).  Subject to adjustment as provided in Section 5,
the maximum number of shares of Stock that may be issued under the Plan is
16,000,000 (reflecting Stock splits on October 26, 1999, October 24, 2000 and
May 23, 2005).  In the event that any award granted under the Plan denominated
in shares for any reason expires or is canceled, terminated or paid in cash, or
shares of Stock subject to forfeiture are forfeited to the Company, the shares
allocable to such award or such forfeited shares shall again be available for
issuance under the Plan.  Notwithstanding the foregoing, any such shares shall
be made subject to a new award only if the grant of such new award and the
issuance of such shares pursuant to such new award would not cause the Plan or
any award granted under the Plan to contravene Rule 16b-3.

 

5.                                       Adjustments for Changes in Capital
Structure.  Appropriate adjustments shall be made in the number and class of
shares of Stock subject to the Plan, in the maximum number of shares set forth
in Section 7(f), and to any awards outstanding under the Plan, other than
Performance Units (as defined below), in the event of a stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification or
like change in the capital structure of the Company.  In the event a majority of
the shares which are of the same class as the shares that are subject to
outstanding awards under the Plan are exchanged for, converted into, or
otherwise become shares of another corporation (the “New Shares”), the Company
may unilaterally amend outstanding awards to provide that such awards may be
settled in New Shares.  In the event of any such amendment, the number of shares
shall be adjusted in a fair and equitable manner.  Any and all new, substituted
or additional shares or Performance Shares (as defined below) received by a
Participant pursuant to this Section 5 will be subject to the applicable
restrictions set forth in the agreement evidencing an award as if such shares or
Performance Shares were part of the original award.

 

6.                                       Term of Plan.  The Plan shall continue
in effect until terminated by the Board or Committee or until all of the shares
of Stock available for issuance under the Plan have been issued and all
restrictions on such shares under the terms of the Plan and the agreements
evidencing such awards have lapsed.

 

7.                                       Performance Awards.

 

(a)                                  Types of Performance Awards.  The Committee
may from time to time grant awards under this Section 7 (“Performance Awards”)
which are Performance-Based Restricted Stock, Performance Shares, or Performance
Units.  Performance Awards shall be evidenced by written agreements, in such
form as the Committee shall from time to time establish (each an “Award
Agreement”), specifying the number of shares of Stock or the dollar amount
covered thereby, the performance goals established by the Committee, the period
in which such goals are to be met and the other terms, conditions and
restrictions of the award, which Award Agreements may incorporate all or any of
the terms of the Plan by reference.  The

 

--------------------------------------------------------------------------------


 

Committee shall not require a Participant to make any monetary payment (other
than applicable tax withholding) as a condition of receiving a Performance
Award.

 

(i)                                     “Performance-Based Restricted Stock”
shall mean shares of Stock awarded to a Participant which, in accordance with
rules established by the Committee prior to the grant of such award, are subject
to forfeiture in full or in part or with respect to which additional shares of
Stock may be granted on the basis of the degree of attainment of Performance
Goals (as defined below) within a Performance Period (as defined below).  Shares
of Performance-Based Restricted Stock shall be evidenced in such manner as the
Committee may deem appropriate, including by book-entry registration or issuance
of one or more stock certificates.  Any certificate issued in respect of shares
of Performance-Based Restricted Stock shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such award.  The Committee may
require that such certificates be held in the custody of the Company or other
escrow agent until the restrictions thereon lapse.

 

(ii)                                  “Performance Shares” shall mean
bookkeeping units, denominated in shares of Stock, awarded to a Participant
which, in accordance with rules established by the Committee prior to the grant
of such award, are subject to forfeiture in full or in part or with respect to
which additional shares of Stock may be granted on the basis of the degree of
attainment of Performance Goals (as defined below) within a Performance Period
(as defined below).

 

(iii)                               “Performance Units” shall mean bookkeeping
units, denominated in dollar amounts, awarded to a Participant which, in
accordance with rules established by the Committee prior to the grant of such
award, are subject to forfeiture in full or in part or with respect to which
additional such units may be granted on the basis of the degree of attainment of
Performance Goals (as defined below) within a Performance Period (as defined
below).

 

(b)                                 Performance Goals and Performance Period. 
Unless otherwise permitted in compliance with the requirements of Section 162(m)
of the Code with respect to “performance-based compensation,” the Committee
shall establish with respect to one or more of the Performance Factors set forth
below the target levels of attainment of such Performance Factors (collectively,
“Performance Goals”) which, when measured at the end of the Performance Period
(as defined below), in accordance with the Performance Award Formula (as defined
below), shall determine the number of shares of Stock, if any, which shall
become nonforfeitable and/or issuable with respect to such Performance Award or
the dollar amount, if any, payable with respect to such Performance Award, and
such Committee actions shall occur no later than the earlier of (i) the date
ninety (90) days after the commencement of the applicable Performance Period or
(ii) the date on which 25% of the Performance Period has elapsed, and, in any
event, at a time when the outcome of the Performance Goals remains substantially
uncertain.  Once established, the Performance Goals and the Performance Award
Formula (as defined below) shall not be changed during the Performance Period. 
The Award Agreement shall set forth the applicable Performance Goals,
Performance Award Formula, Performance Period, and the number of shares of Stock
or dollar amount, as the case may be, which may be earned by the Participant
upon the attainment of the Performance Goals at the end of the Performance
Period.

 

--------------------------------------------------------------------------------


 

(i)                                     “Performance Factors” shall have the
same meanings as used in the Company’s financial statements, or, if such terms
are not used in the Company’s financial statements, they shall have the meanings
applied pursuant to generally accepted accounting principles, or as used
generally in the Company’s industry.  Performance Factors shall be calculated
with respect to the Company and each subsidiary corporation consolidated
therewith for financial reporting purposes or such division or other business
unit as may be selected by the Committee.  For purposes of the Plan, the
Performance Factors applicable to a Performance Award shall be calculated in
accordance with generally accepted accounting principles, but prior to the
accrual or payment of any Performance Award for the same Performance Period and
excluding the effect (whether positive or negative) of any change in accounting
standards or any extraordinary, unusual or nonrecurring item, as determined by
the Committee, occurring after the establishment of the Performance Goals
applicable to the Performance Award.  Performance Factors may be one or more of
the following, as determined by the Committee:

 

(A)                              GROWTH IN REVENUE;

 

(B)                                GROWTH IN THE MARKET PRICE OF THE STOCK;

 

(C)                                OPERATING MARGIN;

 

(D)                               GROSS MARGIN;

 

(E)                                 OPERATING INCOME;

 

(F)                                 PRE-TAX PROFIT;

 

(G)                                EARNINGS BEFORE INTEREST, TAXES AND
DEPRECIATION;

 

(H)                               NET INCOME;

 

(I)                                    TOTAL RETURN ON SHARES OF STOCK RELATIVE
TO THE INCREASE IN AN APPROPRIATE INDEX AS MAY BE SELECTED BY THE COMMITTEE;

 

(J)                                   EARNINGS PER SHARE;

 

(K)                               RETURN ON STOCKHOLDER EQUITY;

 

(L)                                 RETURN ON NET ASSETS;

 

(M)                            EXPENSES;

 

(N)                               RETURN ON CAPITAL;

 

(O)                               ECONOMIC VALUE ADDED;

 

(P)                                 MARKET SHARE; AND

 

--------------------------------------------------------------------------------


 

(Q)                               CASH FLOW, AS INDICATED BY BOOK EARNINGS
BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION.

 

(ii)                                  “Performance Period” shall mean a period
established by the Committee, at the end of which the degree of attainment of
the Performance Goals is measured.  Performance Periods for different
Performance Awards, including Performance Awards made to the same Participant,
need not be consecutive.

 

(iii)                               “Performance Award Formula” shall mean, for
any Performance Award, a formula or table established by the Committee which
provides the basis for computing the value of a Performance Award at one or more
threshold levels of attainment of the applicable Performance Goal(s) measured at
the end of the applicable Performance Period.

 


(C)                                  SETTLEMENT OF PERFORMANCE AWARDS.


 

(i)                                     Determination of Final Value.  As soon
as practicable following the completion of the Performance Period applicable to
a Performance Award, the Committee shall certify in writing the extent to which
the applicable Performance Goals have been attained and the resulting final
value of the Performance Award earned by the Participant and to be paid upon its
settlement in accordance with the applicable Performance Award Formula.

 

(ii)                                  Discretionary Adjustment of Performance
Award Formula.  In its discretion, the Committee may, either at the time it
grants a Performance Award or at any time thereafter, provide for the positive
or negative adjustment of the Performance Award Formula applicable to a
Performance Award granted to any Participant who is not a “covered employee”
within the meaning of Section 162(m) (a “Covered Employee”) to reflect such
Participant’s individual performance in his or her position with the Company or
such other factors as the Committee may determine.  If permitted under a Covered
Employee’s Award Agreement, the Committee shall have the discretion, on the
basis of such criteria as may be established by the Committee, to reduce some or
all of the value of the Performance Award that would otherwise be paid to the
Covered Employee upon its settlement notwithstanding the attainment of any
Performance Goal and the resulting value of the Performance Award determined in
accordance with the Performance Award Formula.  No such reduction may result in
an increase in the amount payable upon settlement of another Participant’s
Performance Award.

 


(III)                               EFFECT OF LEAVES OF ABSENCE.  UNLESS
OTHERWISE REQUIRED BY LAW, PAYMENT OF THE FINAL VALUE, IF ANY, OF A PERFORMANCE
AWARD HELD BY A PARTICIPANT WHO HAS TAKEN IN EXCESS OF THIRTY (30) DAYS OF
LEAVES OF ABSENCE DURING A PERFORMANCE PERIOD SHALL BE PRORATED ON THE BASIS OF
THE NUMBER OF DAYS OF THE PARTICIPANT’S SERVICE DURING THE PERFORMANCE PERIOD
DURING WHICH THE PARTICIPANT WAS NOT ON A LEAVE OF ABSENCE.


 


(IV)                              NOTICE TO PARTICIPANTS.  AS SOON AS
PRACTICABLE FOLLOWING THE COMMITTEE’S DETERMINATION AND CERTIFICATION IN
ACCORDANCE WITH SECTION 7(C)(I), THE COMPANY SHALL NOTIFY EACH PARTICIPANT OF
THE DETERMINATION OF THE COMMITTEE.

 

--------------------------------------------------------------------------------


 


(V)                                 PAYMENT IN SETTLEMENT OF PERFORMANCE
AWARDS.  AS SOON AS PRACTICABLE FOLLOWING THE COMMITTEE’S DETERMINATION AND
CERTIFICATION IN ACCORDANCE WITH SECTION 7(C)(I), PAYMENT SHALL BE MADE TO EACH
ELIGIBLE PARTICIPANT (OR SUCH PARTICIPANT’S LEGAL REPRESENTATIVE OR OTHER PERSON
WHO ACQUIRED THE RIGHT TO RECEIVE SUCH PAYMENT BY REASON OF THE PARTICIPANT’S
DEATH) OF THE FINAL VALUE OF THE PARTICIPANT’S PERFORMANCE AWARD.  PAYMENT OF
SUCH AMOUNT SHALL BE MADE IN CASH, SHARES OF STOCK, OR A COMBINATION THEREOF AS
DETERMINED BY THE COMMITTEE.  UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT,
PAYMENT SHALL BE MADE IN A LUMP SUM.  AN AWARD AGREEMENT MAY PROVIDE FOR
DEFERRED PAYMENT IN A LUMP SUM OR IN INSTALLMENTS.


 


(VI)                              PROVISIONS APPLICABLE TO PAYMENT IN SHARES. 
IF PAYMENT IS TO BE MADE IN SHARES OF STOCK, THE NUMBER OF SUCH SHARES SHALL BE
DETERMINED BY DIVIDING THE FINAL VALUE OF THE PERFORMANCE AWARD BY THE VALUE OF
A SHARE OF STOCK DETERMINED BY THE METHOD SPECIFIED IN THE AWARD AGREEMENT. 
SUCH METHODS MAY INCLUDE, WITHOUT LIMITATION, THE CLOSING MARKET PRICE ON A
SPECIFIED DATE (SUCH AS THE SETTLEMENT DATE) OR AN AVERAGE OF MARKET PRICES OVER
A SERIES OF TRADING DAYS.  SHARES OF STOCK ISSUED IN PAYMENT OF ANY PERFORMANCE
AWARD MAY BE FULLY VESTED AND FREELY TRANSFERABLE SHARES OR MAY BE SHARES OF
STOCK SUBJECT TO FURTHER VESTING CONDITIONS AS PROVIDED IN SECTION 8.  ANY
SHARES SUBJECT TO FURTHER VESTING CONDITIONS SHALL BE EVIDENCED BY AN
APPROPRIATE AGREEMENT SETTING FORTH THE TERMS OF A PERFORMANCE AWARD AND SHALL
BE SUBJECT TO THE PROVISIONS OF SECTION 8.


 


(D)                                 EFFECT OF TERMINATION OF SERVICE.  THE
EFFECT OF A PARTICIPANT’S TERMINATION OF SERVICE ON THE PARTICIPANT’S
PERFORMANCE AWARD SHALL BE AS DETERMINED BY THE COMMITTEE, IN ITS DISCRETION,
AND SET FORTH IN THE AWARD AGREEMENT.


 


(E)                                  NONTRANSFERABILITY OF PERFORMANCE AWARDS. 
PRIOR TO SETTLEMENT IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN, NO
PERFORMANCE AWARD MAY BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION,
SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY
CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY, EXCEPT BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION.  ALL RIGHTS WITH RESPECT TO A
PERFORMANCE AWARD GRANTED TO A PARTICIPANT HEREUNDER SHALL BE EXERCISABLE DURING
HIS OR HER LIFETIME ONLY BY SUCH PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR
LEGAL REPRESENTATIVE.


 

(f)                                    Maximum Performance Award.  Subject to
adjustment as provided in Section 5, no Participant may be granted a Performance
Award in the form of Performance-Based Restricted Stock or Performance Shares
which could result in such Participant receiving more than 1,600,000 shares
(reflecting Stock splits on October 26, 1999, October 24, 2000 and May 23, 2005)
of Stock free of the restrictions imposed by this Section 7 with respect to any
Performance Period or a Performance Award in the form of Performance Units which
could result in such Participant receiving more than $10,000,000 with respect to
any Performance Period.  No Participant may be granted more than one
(1) Performance Award for the same Performance Period.

 

8.                                       Restricted Stock.  The Committee may
from time to time grant shares of Stock under this Section 8 (“Restricted
Stock”).  Restricted Stock awards shall be evidenced by written agreements, in
such form as the Committee shall from time to time establish, specifying

 

--------------------------------------------------------------------------------


 

the number of shares of Stock covered thereby and the terms, conditions and
restrictions of the award, and which agreements may incorporate all or any of
the terms of the Plan by reference.  The number of shares of Restricted Stock
which a Participant may receive under the Plan shall be determined by the
Committee in its sole discretion.  Shares of Restricted Stock shall be evidenced
in such manner as the Committee may deem appropriate, including by book-entry
registration or issuance of one or more stock certificates.  Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such award.  The Committee may
require that such certificates be held in the custody of the Company or other
escrow agent until the restrictions thereon lapse.  The Committee shall not
require a Participant to make any monetary payment (other than applicable tax
withholding) as a condition of receiving Restricted Stock.

 

9.                                       Voting Rights.  A Participant issued
shares of Stock pursuant to an award of Performance-Based Restricted Stock or
Restricted Stock shall be entitled to vote such shares.  A Participant awarded
Performance Shares shall not be entitled to vote any shares of Stock represented
by such Performance Shares until the date of issuance of shares of Stock upon
settlement of such award.

 

10.                                 Dividends and Other Distributions.  Except
as provided in this Section 10 or in Section 5, no Participant shall be entitled
to dividends or other distributions (collectively, “Dividends”) with respect to
shares of Stock subject to an award under the Plan for which the record date is
prior to the later of the date such shares are issued to the Participant or the
date on which such shares become nonforfeitable under the terms of the agreement
evidencing such award.

 

(a)                                  Performance-Based Restricted Stock and
Restricted Stock.  With respect to shares of Stock issued pursuant to the award
of Performance-Based Restricted Stock or Restricted Stock, the Committee may, in
its sole discretion, provide either for the current payment of Dividends or the
accumulation and payment of Dividends to the extent that such shares become
nonforfeitable.

 

(b)                                 Performance Shares.  With respect to
Performance Shares, the Committee may, in its sole discretion, provide that
dividend equivalents shall not be paid or provide either for the current payment
of dividend equivalents or the accumulation and payment of dividend equivalents
to the extent that the Performance shares become nonforfeitable.

 

(c)                                  Performance Units.  Dividend equivalents
shall not be paid with respect to Performance Units.

 

11.                                 Change of Control.

 

(a)                                  Definition.  A “Change of Control” shall be
deemed to have occurred in the event any of the following occurs with respect to
the Company:

 

--------------------------------------------------------------------------------


 

(i)                                     the direct or indirect sale or exchange
by the stockholders of the Company of all or substantially all of the stock of
the Company where the stockholders of the Company before such sale or exchange
do not retain, directly or indirectly, at least a majority of the beneficial
interest in the voting stock of the Company after such sale or exchange;

 

(ii)                                  a merger or consolidation in which the
Company is not the surviving corporation;

 

(iii)                               a merger or consolidation in which the
Company is the surviving corporation where the stockholders of the Company
before such merger or consolidation do not retain, directly or indirectly, at
least a majority of the beneficial interest in the voting stock of the Company
after such merger or consolidation;

 

(iv)                              the sale, exchange, or transfer of all or
substantially all of the assets of the Company (other than a sale, exchange, or
transfer to one (1) or more subsidiary corporations of the Company); or

 

(v)                                 A liquidation or dissolution of the Company.

 

(b)                                 Effect on Performance Awards. 
Notwithstanding any other provision of the Plan to the contrary, each
Participant granted a Performance Award for a Performance Period that will not
be completed as of the date of a Change of Control shall be deemed to have
earned and shall receive immediately prior to the Change of Control, free of the
restrictions imposed by Section 7, award consideration as provided in
Section 7(c) equal to the product of (i) the target amount that may be earned
under the Performance Award in accordance with the terms of the Award Agreement
and (ii) a fraction, the numerator of which is the number of full and partial
months that have elapsed since the beginning of such Performance Period to the
date on which the Change of Control occurs, and the denominator of which is the
total number of months in such Performance Period.

 

(c)                                  Effect on Restricted Stock. 
Notwithstanding any other provision of the Plan to the contrary, all forfeiture
conditions and restrictions imposed under outstanding agreements evidencing
Restricted Stock shall automatically lapse immediately prior to a Change of
Control.

 

12.                                 Tax Withholding.  The Company shall have the
right to deduct from the payment of any award hereunder any federal, state,
local or foreign taxes required by law to be withheld with respect to such
payment.  Alternatively, in its sole discretion, the Company shall have the
right to require the Participant, through payroll withholding or otherwise, to
make adequate provision for any such tax withholding obligations of the Company
arising in connection with such award.  The Company shall have no obligation to
deliver cash and/or shares of Stock in payment of an award unless the Company’s
tax withholding obligations have been satisfied.

 

13.                                 Provision of Information.  Each Participant
shall be given access to information concerning the Company equivalent to that
information generally made available to the Company’s common stockholders.

 

--------------------------------------------------------------------------------


 

14.                                 Nontransferability of Awards.  Prior to the
payment of, and lapse of all restrictions with respect to, an award under the
Plan, no award or any rights or interests therein may be assigned or transferred
in any manner except by will or by the laws of descent and distribution.

 

15.                                 Termination or Amendment of Plan and
Awards.  The Committee or the Board may terminate or amend the Plan or any award
under the Plan at any time; provided, however, that no such termination or
amendment may adversely affect any outstanding award without the consent of the
Participant, unless such termination or amendment is necessary to comply with
any applicable law or government regulation.  An award shall be considered as
outstanding as of the effective date of the grant of such award as determined by
the Committee.  Notwithstanding the foregoing, the approval of the Company’s
stockholders shall be sought for any amendment to the Plan or an award for which
the Committee deems stockholder approval necessary in order to comply with
Rule 16b-3.

 

16.                                 Continuation of Initial Plan as to
Outstanding Awards.  Notwithstanding any other provision of the Plan to the
contrary, the terms of the Initial Plan shall remain in effect and apply to
awards granted pursuant to the Initial Plan.

 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Adobe Systems Incorporated Amended 1994 Performance and Restricted
Stock Plan was duly adopted by the Board of Directors of the Company on the 20th
day of September 2005.

 

 

 

/s/ Karen Cottle

 

 

 

 

Karen Cottle, Secretary

 

--------------------------------------------------------------------------------